Citation Nr: 0403614	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
1997 for the grant of service connection for myofascial 
syndrome of the lumbar spine.  

2.  Entitlement to service connection for a herniated nucleus 
pulposus at T4-5 with chronic upper back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from April 1987 to 
August 1990.  

Initially, in June 2001, the Board of Veterans' Appeals 
(Board) granted service connection for a low back disorder, 
characterized as myofascial syndrome of the lumbar spine.  
Also in this prior decision, the Board noted that the veteran 
had raised the issue of entitlement to service connection for 
herniated nucleus pulposus at T4-5 with chronic upper back 
pain, which had not been first adjudicated by the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.  The Board, therefore, referred this upper back 
claim to the RO for further action.  

The current matter comes before the Board on appeal from a 
February 2002 rating action of the RO.  In that decision, the 
RO effectuated the Board's June 2001 decision.  Specifically, 
the RO granted service connection for myofascial syndrome of 
the lumbar spine and awarded a 10 percent evaluation to this 
disability, effective from June 30, 1997, and denied the 
issue of entitlement to service connection for a herniated 
nucleus pulposus at T4-5 with chronic upper back pain.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the 
assignment of June 30, 1997 as the effective date for the 
grant of service connection for myofascial syndrome of the 
lumbar spine.  He contends that the effective date should be 
the date that he initially filed a claim for this disorder in 
August 1990.  

Further, the veteran has perfected a timely appeal with 
respect to the denial of his claim for service connection for 
a herniated nucleus pulposus at T4-5 with chronic upper back 
pain.  This issue will be discussed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  In decision dated on June 4, 1997, the Board denied 
service connection for a low back disability.  

3.  The veteran's petition to reopen his previously denied 
claim for service connection for a low back disability was 
received at the RO on June 30, 1997.  

4.  In a June 2001 decision, the Board granted the veteran's 
petition to reopen his previously denied claim for service 
connection for a low back disability and awarded service 
connection for a low back disorder, characterized as 
myofascial syndrome of the lumbar spine.  

5.  By a February 2002 rating action, the RO effectuated the 
Board's decision and granted service connection for 
myofascial syndrome of the lumbar spine, awarded a 10 percent 
evaluation to this disability, and correctly assigned an 
effective date of June 30, 1997, the date of receipt of 
claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 30, 1997 
for the grant of service connection for myofascial syndrome 
of the lumbar spine have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
a July 2001 letter as well as the statement of the case 
furnished in August 2002, the RO informed the veteran of the 
specific provisions of the VCAA, the criteria used to 
adjudicate the earlier effective date claim on appeal, the 
type of evidence needed to substantiate this issue, as well 
as the specific information necessary from him.  

In this regard, the Board acknowledges a recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) which stipulates that the agency of original 
jurisdiction (AOJ) must provide such notice to a service 
connection claimant before an initial unfavorable decision is 
made on his/her claim.  Pelegrini v. Principi, No. 01-944 
(January 13, 2003), p. 13.  In the present case, the veteran 
filed his current petition to reopen his previously denied 
claim for service connection for a low back disorder in June 
1997.  In June 2001, the Board granted the veteran's petition 
as well as the de novo issue of entitlement to service 
connection for a low back disorder.  Upon receipt of the 
veteran's case from the Board, the RO, in July 2001, issued a 
letter to the veteran and his representative to provide them 
with the necessary notification requirements pursuant to the 
VCAA.  Not until completing the development requested by the 
Board in its June 2001 remand did the RO, in February 2002, 
grant the de novo issue of entitlement to service connection 
for a low back disorder (and assigned the current evaluation 
of 10 percent, effective from June 30, 1997).  The Board 
concludes, therefore, that the veteran has not been 
prejudiced by any notification errors.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Also during the 
current appeal, the veteran has been accorded a relevant VA 
examination.  

Factual Background

Initially, in June 1997, the Board denied the issue of 
entitlement to service connection for a low back disability.  
Service medical records reflected treatment for low back pain 
in July 1990.  At that separation examination conducted in 
August 1990, the veteran reported that he had previously 
experienced, or had at that time, recurrent back pain.  This 
evaluation demonstrated that the veteran's spine was normal.  

According to relevant post-service medical records, the 
veteran underwent a VA examination in September 1990.  At 
that time, he complained of chronic low back pain since June 
1990 without a history of trauma to this area of his body.  
He reported that his symptoms included bilateral lumbar 
muscle spasm (on the left side more than the right side), 
stiffness of his lumbosacral spine, and aggravation of low 
back pain with bending and lifting but not with coughing or 
sneezing.  The veteran denied stiffness of his lumbosacral 
spine.  A physical examination of the veteran's spine 
demonstrated normal straight leg raising bilaterally as well 
as normal range of motion of the lumbosacral spine without 
tenderness.  X-rays taken of the veteran's lumbosacral spine 
was normal.  The examiner diagnosed chronic low back pain 
with normal clinical and radiological findings.  

In October 1991, the veteran underwent a private examination.  
At that time, he reported that he sustained an injury in June 
1990 when he was completing stretching exercises.  His chief 
complaints included low back pain, in relevant part.  The 
examining physician explained that examination findings were 
essentially subjective.  This doctor stated that X-rays taken 
of the veteran's lumbar spine "provided information that 
assisted in arriving at the diagnostic impression" but also 
noted that these radiographic films were negative.  This 
doctor diagnosed post-traumatic chronic myofascitis 
(myofascial syndrome).  

Subsequently, in January 1993, the veteran sought VA medical 
care for complaints of mid-low back pain since July 1989.  
The examiner provided a diagnostic impression of chronic low 
back pain.  

In August 1993, the veteran sought VA treatment for 
complaints of pain and burning sensations radiating up and 
down his back.  He informed the examiner that he had injured 
his back when exercising in June 1990.  A physical 
examination demonstrated negative straight leg raising 
bilaterally and no evidence of radiculopathy.  The examiner 
concluded that, at that time, the evaluation provided no 
indication that further testing was necessary or that the 
veteran had a back disability.  

In June 1994, the veteran sought VA medical care for 
complaints of chronic low back pain without signs of 
radiculopathy.  He explained that he was not satisfied with 
conservative treatment and would like to discuss surgical 
options.  The examiner noted that the veteran's lumbar spine 
X-rays were normal.  A physical examination demonstrated good 
forward flexion, mild bilateral paralumbar spasm (greater on 
the right side than the left side), negative straight leg 
raising bilaterally, and 5/5 strength of both lower 
extremities.  The examiner provided an impression of low back 
pain.  

In July 1996, the veteran underwent an orthopedic examination 
at which time the veteran reiterated his assertion that he 
incurred back pain when completing physical fitness exercises 
in June 1990 and that he has experienced chronic back pain 
since then.  Specifically, he described pain in his lumbar 
spine, both legs, and both knees but denied having any 
numbness or tingling sensations in his lower extremities.   A 
physical examination at the time of the July 1996 evaluation 
demonstrated full range of motion, negative straight leg 
raising, strong dorsiflexors, strong extensor hallucis 
longus, strong plantar flexors, strong hamstrings, strong 
quadriceps, a negative squeeze test, a negative peroneal 
nerve sign, 2+ reflexes, and negative radiographic films with 
regard to his lumbar spine.  The examiner expressed his 
opinion that the veteran did not have any type of back 
problem, that "this" was not a service-related problem, and 
that she should be able to work at any type of job.  

On June 4, 1997, the Board considered these relevant service, 
and post-service, records.  In particular, the Board found 
that the evidence did not demonstrate the presence of a 
chronic low back disability associated with the veteran's 
active military duty, including any in-service occurrence or 
event.  

Later in June 1997, the veteran filed a petition to reopen 
his previously denied claim for service connection for a back 
disability.  The RO received the veteran's claim on June 30, 
1997.  

According to pertinent medical records received pursuant to 
the veteran's petition, between February 1995 and April 1997, 
the veteran occasionally sought VA medical treatment for 
complaints of low back pain.  Diagnoses included chronic low 
back pain as well as a "pulled muscle."  

In a July 1997 letter, the Chief of Neurosurgery at the VA 
Medical Center (VAMC) in New Orleans, Louisiana noted that 
the veteran has a diagnosis of "myofascial syndrome 
lumbar."  This physician also explained that the veteran's 
restrictions include prohibitions against bending at the 
waist, prolonged standing, and lifting objects weighing more 
than 15 pounds.  

Later, in an October 1997 letter, this same doctor explained 
that the veteran's diagnosis had been characterized as 
myofascial syndrome or a "pulled muscle."  According to 
this document, the veteran had informed the physician that he 
had first injured his back in June 1990 and had been 
discharged from military service in August 1990.  The doctor 
then expressed his opinion that "the incident in June of 
1990 is the cause of his present complaints."  

Thereafter, in January 1999, the veteran sought treatment 
from this physician for continued complaints of low back 
pain.  The doctor noted that the veteran's diagnosis of a 
muscle injury remained appropriate and explained that a 
muscle injury will not be reflected on x-rays and that the 
diagnosis of such a disorder would be a clinical conclusion.  
This physician specifically stated that the veteran "has a 
chronic back problem beginning from the time he was injured 
while in the military."  

In June 1999, the veteran underwent a VA spine examination at 
which time he reported experiencing continuous burning and 
itching sensations in his lower parathoracic and upper lumbar 
regions since 1990.  A physical examination demonstrated no 
postural abnormalities or fixed deformities, normal 
musculature of the back, no neuorological abnormalities, 
normal movement of the thoracic spine with full inspiration 
and expiration without any increase in pain, normal range of 
motion of the lumbosacral spine in all directions with no 
associated increase in pain, and no tenderness of the 
thoracic or lumbar spine.  The examiner diagnosed a normal 
thoracic spine as well as a normal lumbosacral spine.  

On the same day in June 1999, the veteran underwent a VA 
muscle examination by the same examiner who had conducted the 
VA spine evaluation.  In the report of the VA muscle 
examination, the examiner reiterated that the veteran had 
been experiencing bilateral lower parathoracic spinal pain 
and upper lumbar area pain since 1990 after sustained an 
injury when stretching during physical exercises.  The 
examiner noted that, two weeks following the initial injury, 
the veteran developed severe pain in these regions and was 
unable to get out of bed and that, since that time, he has 
experienced continuous pain in those areas of his body.  The 
veteran stated that he had been evaluated by multiple 
physicians, that no known cause of his back problems was 
discovered, but that he had been informed that he had 
sustained a micromuscular tear in these areas of his back and 
that this injury was causing his pain.  The examiner noted 
that, otherwise, the evaluation of the veteran's muscles for 
symptoms and signs was negative.  In addition, the examiner 
concluded that the veteran's muscular system was normal, with 
no atrophy or loss of muscle or power.  

Private magnetic resonance imaging (MRI) completed on the 
veteran's lumbar spine in July 1999 was negative.  Private 
MRI completed on the veteran's thoracic spine on the same day 
reflected evidence of a very small central focal disc 
hernation at T4-5.  In the following month, a private 
examiner expressed his opinion that the focal disc herniation 
at T4-5 is the source of the veteran's pain and disability 
and recommended that the veteran not lift any objects heavier 
than 20 pounds, not attempt to complete any twisting motions, 
and to squat with his legs and to keep his back relatively 
straight when bending in a downward position.  The veteran 
had explained that he experienced a burning sensation and 
pain in a band or belt-like fashion around his lower chest 
area which radiated around his back to his front and which 
sometimes traveled distally through his lower back (but 
generally does not involve his pelvis or legs).  

In May 2000, the veteran received VA medical care for 
complaints of constant mild low back pain without radicular 
pain in the lower extremities.  The veteran reported that, at 
times, he experiences pain radiating to his posterior thighs 
from his hips as well as a burning sensation across his upper 
and lower back.  He denied having any paresthesia in his 
lower extremities.  The examiner assessed chronic lumbar 
strain as well as herniated nucleus pulposus at T4-5 with 
chronic upper back pain.  

In June 2001, the Board granted the veteran's petition to 
reopen his previously denied claim for service connection for 
a low back disorder.  In addition, the Board granted the de 
novo issue of entitlement to service connection for a low 
back disorder, characterized as myofascial syndrome of the 
lumbar spine.  By a February 2002 rating action, the RO 
effectuated the Board's June 2001 decision.  Specifically, 
the RO granted service connection for myofascial syndrome of 
the lumbar spine and awarded a 10 percent evaluation to this 
disability, effective from June 30, 1997.  

Following notification of the February 2002 rating action, 
the veteran perfected a timely appeal with respect to the 
claim of entitlement to an effective date earlier than 
June 30, 1997 for the grant of service connection for 
myofascial syndrome of the lumbar spine.  Throughout the 
current appeal, the veteran has asserted that the effective 
date for this grant of service connection should be August 
1990, when he filed his initial claim for service connection 
for a low back disability.  

In October 2001, the veteran underwent another VA spine 
examination.  At that time, he reported experiencing constant 
back pain since 1990.  A physical examination of the 
veteran's back demonstrated a straight spine, no sign of 
scoliosis or kyphosis, no tenderness over the spinal process 
or the muscles, well-developed muscles in the lumbar 
vertebral region, forward flexion from zero to 50 degrees, 
backward extension from zero to 20 degrees, lateral flexion 
from zero to 30 degrees, rotation from zero to 30 degrees, a 
little restriction of all movements of the spine, complaints 
of pain at the end of the movements, negative straight leg 
raising test at 70 degrees on both sides, present sensations 
(which are fine and coarse) on both lower extremities, normal 
Babinski test on both lower extremities, as well as normal 
knee and ankle reflexes bilaterally.  X-rays taken of the 
veteran's lumbosacral spine was normal.  The examiner 
diagnosed lumbago and expressed his opinion that the veteran 
does not have arthritis.  

Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  A "claim" or 
"application" is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  The benefit being sought must be identified.  38 
C.F.R. § 3.155 (2003).  

Any communication or action indicating an intent to apply for 
one or more benefits may be considered as an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).  Although a claimant need not identify the benefit 
sought with specificity, some intent on the part of the 
veteran to seek benefits must be shown.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2003).  

The effective date of an award of disability compensation 
based upon the submission of new and material evidence other 
than service department records which is received after final 
disallowance will be the date of receipt of the new claim or 
the date that entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q)(1)(ii) 
(2003).  

As the Board has discussed in the present case, in the 
June 4, 1997 decision, the Board denied the issue of 
entitlement to service connection for a low back disability.  
The evidence available at that time failed to demonstrate the 
presence of diagnosed low back disorder associated with the 
veteran's active military duty, including any in-service 
occurrence or event.  The Board's June 4, 1997 decision is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  

Received on June 30, 1997 was the veteran's petition to 
reopen his previously denied claim for service connection for 
a low back disability.  In a June 2001 decision, the Board 
granted the veteran's petition to reopen his previously 
denied claim for service connection for such a disorder and, 
in particular, awarded service connection for myofascial 
syndrome of the lumbar spine.  By a February 2002 rating 
action, the RO effectuated the Board's decision, granted 
service connection for myofascial syndrome of the lumbar 
spine, and assigned a 10 percent evaluation for this 
disability, effective from June 30, 1997, the date of receipt 
of claim.  

VA medical records dated between February 1995 and April 1997 
reflect treatment for the veteran's complaints of low back 
pain and include diagnoses of chronic low back pain as well 
as a "pulled muscle."  However, these documents do not 
provide competent evidence of an association between the 
veteran's low back disability and his active military duty.  
Significantly, the first evidence of such a relationship is 
dated in October 1997, when the Chief of Neurosurgery at the 
VAMC in New Orleans, Louisiana noted that the veteran has a 
diagnosis of myofascial syndrome or a "pulled muscle" and 
that back injury which occurred in June 1990 "is the cause 
of his present complaints."  

As the Board has discussed, in the February 2002 rating 
action, the RO granted service connection for myofascial 
syndrome of the lumbar spine and awarded a 10 percent 
evaluation to this disability, effective from June 30, 1997, 
the date that the veteran's claim was received by the RO.  
The Board concurs with the assignment of this effective date.  
The effective date of an award of disability compensation 
based upon the submission of new and material evidence other 
than service department records which is received after final 
disallowance will be the date of receipt of the new claim or 
the date that entitlement arose, whichever is later.  See, 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400(q)(1)(ii) (2003).  In the present case, the veteran's 
petition to reopen his previously denied claim for service 
connection for myofascial syndrome of the lumbar spine was 
received by the RO on June 30, 1997.  No competent evidence 
has been received demonstrating entitlement to this claim 
prior to this date.  Accordingly, an effective date prior to 
June 30, 1997 for the grant of service connection for 
myofascial syndrome of the lumbar spine is not warranted.  


ORDER

An effective date earlier than June 30, 1997 for the grant of 
service connection for myofascial syndrome of the lumbar 
spine is denied.  



REMAND

With regard to the issue of entitlement to service connection 
for a herniated nucleus pulposus at T4-5 with chronic upper 
back pain, the Board notes that the service medical records 
reflect treatment in July 1990 for complaints of upper back 
pain for the past two weeks.  Muscle strain was assessed.  At 
that separation examination conducted in August 1990, the 
veteran reported that he had previously experienced, or had 
at that time, recurrent back pain.  This evaluation 
demonstrated that the veteran's spine was normal.  

According to relevant post-service medical reports, in 
October 1991, the veteran underwent a private examination.  
At that time, he reported that he sustained an injury in June 
1990 when he was completing stretching exercises.  His chief 
complaints included, in pertinent part, mid-back pain.  The 
examining physician explained that examination findings were 
essentially subjective and did not diagnose a mid-back 
disability.  

Subsequently, in January and August 1993 and, thereafter, in 
July 1996, the veteran sought VA medical care for complaints 
of mid-low back pain as well as burning sensations radiating 
up and down his back since service.  A mid-back disability 
was not diagnosed.  

In June 1999, the veteran underwent a VA spine examination at 
which time he reported, in relevant part, experiencing 
continuous burning and itching sensations in his lower 
parathoracic since 1990.  A physical examination demonstrated 
no postural abnormalities or fixed deformities, normal 
musculature of the back, no neuorological abnormalities, 
normal movement of the thoracic spine with full inspiration 
and expiration without any increase in pain, and no 
tenderness of the thoracic spine.  The examiner diagnosed a 
normal thoracic spine.  A VA muscle examination conducted on 
the same day in June 1999 by the same examiner who had 
conducted the VA spine evaluation indicated the veteran's 
muscular system was normal, with no atrophy or loss of muscle 
or power.  

Private magnetic resonance imaging (MRI) completed on the 
veteran's thoracic spine in July 1999 reflected evidence of a 
very small central focal disc hernation at T4-5.  In the 
following month, a private examiner expressed his opinion 
that the focal disc herniation at T4-5 is the source of the 
veteran's pain and disability.  When the veteran later sought 
treatment in May 2000 for complaints of a burning sensation 
across his upper and lower back, the examiner noted that the 
veteran had been diagnosed with a herniated nucleus pulposus 
at T4-5 with chronic upper back pain.  

The Board acknowledges that, according to the service medical 
records, in July 1990, the veteran complained of upper back 
pain for the past two weeks.  Muscle strain was assessed.  
Although the veteran continued to complain of mid-back pain 
since that time, subsequent examinations of his back 
(particularly those evaluations completed at the service 
discharge examination in August 1990 as well as at private 
and VA post-service treatment sessions between October 1991 
and June 1999) failed to result in a diagnosis of a thoracic 
spine disability.  Significantly, however, MRI completed on 
the veteran's thoracic spine in July 1999 provided evidence 
of a very small central focal disc hernation at T4-5.  
Furthermore, in the following month, a private examiner 
expressed his opinion that this condition is the source of 
the veteran's pain and disability.  Consequently, the Board 
believes that the veteran's claim for service connection for 
a herniated nucleus pulposus at T4-5 with chronic upper back 
pain should be remanded to the RO to accord the veteran an 
opportunity to undergo an appropriate VA examination to 
determine the etiology of the central focal disc herniation 
at T4-5.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all private and VA health 
care providers who rendered mid back 
treatment to him since May 2000.  The 
Board is particularly interested in 
records of such treatment that the 
veteran has received from the VAMC in New 
Orleans, Louisiana.  After furnishing the 
veteran the appropriate release forms 
where necessary, the RO should obtain the 
complete clinical records from each 
health care provider identified by the 
veteran that have not been previously 
procured and associated with the claims 
folder.  

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of any 
thoracic spine disability that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any thoracic spine 
disability that he may have.  In 
particular, the examiner should 
specifically state whether a diagnosis of 
a thoracic disorder (to include a 
herniated nucleus pulposus at T4-5 with 
chronic upper back pain) is appropriate.  
If so, the examiner should then express 
an opinion as to whether it is more 
likely, less likely or as likely as not 
that any such diagnosed thoracic spine 
disability, which is found on 
examination, is related to, or caused by, 
the veteran's active military service, 
including the in-service episode of 
treatment for muscle strain of the back 
in July 1990.  

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a herniated nucleus 
pulposus at T4-5 with chronic upper back 
pain.  If the decision remains in any way 
adverse to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the statement of the case in August 2002.  
An appropriate period of time should be 
allowed for response.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



